Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 04, 2014

The Court of Appeals hereby passes the following order:

A15D0139. SARA D. MURRAY et al. v. KEY PROPERTY SERVICES et al.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling, Sara Murray appealed to the superior court. On October
27, 2014, the superior court granted summary judgment to Key Property Services.
Murray then filed this application for discretionary appeal on November 10, 2014.
However, we lack jurisdiction because this application is untimely.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter of this discretionary application is a
dispossessory judgment. OCGA § 44-7-56, which governs dispossessory actions,
requires that an appeal from a dispossessory ruling be filed within seven days of the
date judgment was entered. Here, however, Murray filed her application for
discretionary appeal 14 days after entry of the order she seeks to appeal. The
application is thus untimely, and this application is hereby DISMISSED for lack of
jurisdiction
Court of Appeals of the State of Georgia
                                     12/04/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.